Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 06/07/2022, wherein claims 67, 76, 77, 81 and 84-86 were amended, claims 68-74 were cancelled and claims 87-88 were added.
	Claims 67, 75-78 and 80-88 are pending.
Information Disclosure Statement
The information disclosure statements (IDS) dated 03/16/2022 AND 06/17/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits, except where noted.
-On the 03/16/2022 IDS, NPL, Cite No. 2, appears to be a duplicate of NPL, Cite No. 1.  As such, it was not considered.
-On the 06/17/2022 IDS, NPL, Cite No. 2 was not considered because it is in Chinese. 
Election/Restrictions 
Applicant elected Lipid No. 41 as the lipid compound of formula (I), Lipid No.38:No.41=6:1 as the lipid combination, SEQ ID No: 6 as the nucleic acid, and lung cancer as the disease, in the reply filed 02/14/2022.
	Claims 67, 75-78 and 80-88 are addressed and examined on the merits herein
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.

Abstract Objections
	Applicant’s amendment to the abstract that deletes the phrase “the present application” and amends the body to reflect the subject matter of the instant invention, is sufficient to overcome this objection.
Drawings Objections
	Applicant’s amendment to the drawings that places the phrases “Figure 33” and “Figure 35” on the same pages as the respective figures, is sufficient to overcome this objection.
Claim Objections
	Applicant’s amendment to claims 84 and 85 that removes the reference to Table 1, is sufficient to overcome this objection.
35 U.S.C. § 112
	Applicant’s cancellation of claim 69 is sufficient to overcome this rejection.
	Applicant’s amendment to claim 76 that replaces “for example” with  “selected from,” is sufficient to overcome this rejection.  
	Applicant’s amendment to claims 77 and 81 that deletes the phrase “such as,” is sufficient to overcome this rejection.
	Applicant’s amendment to claim 86 that deletes references to “DG combination”, “TG combination”, “LPC combination”, “PE combination”, “So combination”, said DG composition”, “said TG composition”, “said Cer composition”, “said So composition”, “said LPC composition,” is sufficient to overcome this rejection.
35 U.S.C. § 102 over US Patent No. 6,074,667 to Kinnunen (PTO-892)
	Applicant’s amendment to independent claim 67 that deleted the compound of formula I and replaced it with 
    PNG
    media_image1.png
    99
    170
    media_image1.png
    Greyscale
, is sufficient to overcome this rejection since Kinnunen ‘667 does not teach the specific stereochemistry of its sphingosine compounds.
Double Patenting
	The filing of eTerminal Disclaimers to Applications 16/499,283 and 17/042,931, is sufficient to overcome this rejection.  
NEW REJECTIONS 
The below new rejections are necessitated by Applicant’s amendment to the claims.  These rejections are over the same prior art references relied upon in the previous Office Action.  These rejections specifically address the amendment to claim 1, which deleted the compound of formula I and replaced it with 
    PNG
    media_image1.png
    99
    170
    media_image1.png
    Greyscale
 and newly added claims 87-88.  Modifications to the previous 103 rejections are bolded below.

Claim Objections
Claim 67 is objected to because of the following informalities:  
The claim does not end with a period.
Claim 85 is objected to because of the following informalities:  
The claim does not end with a period.  
  Appropriate correction is required.
Claim Interpretation
	On 07/07/2022, Applicant’s representative was contacted to discuss the amendment to claim 67, wherein formula (I) was deleted and replaced with
    PNG
    media_image2.png
    99
    170
    media_image2.png
    Greyscale
.  While this compound has support in previous claim 74, this compound does not read on the elected species, No. 41, the compounds of instant claims 84 and 86, or any of the compounds depicted in Table 1 and Table 1-2 on pages 21-34 of the specification.  Applicant’s representative stated that the compound was mistakenly drawn, and that the hydroxyl group that extends behind the plane, 
    PNG
    media_image3.png
    26
    40
    media_image3.png
    Greyscale
, in 
    PNG
    media_image2.png
    99
    170
    media_image2.png
    Greyscale
, should be a hydrogen.
	For this reason, the instant Office Action is examining 
    PNG
    media_image2.png
    99
    170
    media_image2.png
    Greyscale
 , wherein 
    PNG
    media_image3.png
    26
    40
    media_image3.png
    Greyscale
=H, in instant claim 67.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 67, 81, 84 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,074,667 to Kinnunen (PTO-892) in view of Avanti (PTO-892) and Allegood (PTO-892).
Kinnunen ‘667 teaches a method for transfecting a cell with a nucleic acid comprising contacting the cell with a liposomal transfection composition comprising the nucleic acid, a sphingosine or a derivative of sphingosine of the formula 
    PNG
    media_image4.png
    85
    313
    media_image4.png
    Greyscale
, and a helper lipid (abstract, Col. 8-Col. 9, claims 1 and 17).  Further taught is administering the composition to a subject (Col. 9, lines 21-32).  
	The sphingosine derivative can be selected from a) dimethylsphingosine  
    PNG
    media_image5.png
    105
    482
    media_image5.png
    Greyscale
, b) dihydrosphingosine, 
    PNG
    media_image6.png
    101
    482
    media_image6.png
    Greyscale
, and c) phytosphingosine, 
    PNG
    media_image7.png
    101
    484
    media_image7.png
    Greyscale
 (Col. 5, line 65-Col. 6, line 18; Col. 8-Col. 10, claims 5 and 21, 27-30).
Dihydrosphingosine meets the limitations of instant formula (a) when A is a C16 alkyl.
	Phytosphingosine meets the limitations of instant formula (a) A is a C16 alkyl.  
	Helper lipids can be phospholipids such as Dioleoylphosphatidylethanolamine (DOPE), 
    PNG
    media_image8.png
    121
    483
    media_image8.png
    Greyscale
, a phosphatidylethanolamine which meets the limitation of instant compound (b) when A is C17 alkenyl, B is a C17 alkenyl, and Q is NH2 (Col. 8, lines 18-21, 29-30, claims 2-3 and 6).
	Exemplified are liposomes prepared using lipid stocks of DOPE and sphingosine derivatives selected from sphingosine, phytosphingosine and phosphorylcholine-sphingosine (Col. 5, line 64-Col. 6, line 15).   
	Nucleic acids include DNA and RNA (Col. 4, lines 15-16 and 60-63).  
	In-vivo administration of the lipid-nucleic acids include oral, rectal, nasal, intradermal or parenteral routes including subcutaneous, intravenous, intramuscular, infusion and more, wherein intravenous administration is delivery to the blood circulation since it is administration into a vein (Col. 5, lines 12-20).  
	Liposomes are widely used for drug delivery and gene transfer into mammalian cells in vivo (Col. 1, lines 26-44).
	The liposomes can be used for the treatment of tumors, wherein tumors can be cancerous (Col. 4, lines 52-57).  
While Kinnunen ‘667 teaches compounds of instant formula (a), Kinnunen ‘667 differs from that of the instantly claimed invention in that it does not teach a compound of 
    PNG
    media_image9.png
    60
    331
    media_image9.png
    Greyscale
.
Avanti Polar Lipids teaches 
    PNG
    media_image10.png
    89
    535
    media_image10.png
    Greyscale
, as sphingosine (d22:1).
Allegood teaches the quantitative analysis of sphingolipids (title).  Sphingolipids are taught as components of biologic structures (pg. 1).  Long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations. 
Allegood teaches 3-ketosphinganine, No. 8 of the instant invention, as part of the sphingolipid metabolic pathway (page 3, Fig. 1.1).  Sphingoid bases include 3-ketosphinganine, sphinganine, phytosphingosine, sphingodienes, and sphingosine.  
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the dihydrosphingosine of Kinnunen ‘667  with sphingosine d22:1 of Avanti to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute sphingosine d22:1 for dihydrosphingosine, with a reasonable expectation of success, because Kinnunen ‘667 teaches sphingosines and sphingosine derivatives for use in its liposomal carriers, and sphingosine d22 and dihydrosphingosine share a core structure of HOCH2C(NH2H)C(OHH), followed by a hydrocarbon chain.
It would have been obvious to one of ordinary skill in the art to modify Sphingosine d22:1 to Sphingosine d22:0 to arrive at instantly claimed No. 41.  One of ordinary skill in the art would have been motivated to modify sphingosine d22:1 to sphingosine d22:0, with a reasonable expectation of success because a) Allegood teaches that long-chain spingoid bases are variations of the basic structure: 2-amino-1,3-dihydroxyalkanes that vary from linear 18 carbon alkyl chain containing no sites of unsaturation (d18:0), to as short as d14:0 and greater than d22:0, with possible unsaturations. and b) sphingosine d22:1, C22H45NO2, and, sphingosine d22:0, C22H43NO2 are structurally analogous sphingosine derivatives that differ by a single double bond in a C19 hydrocarbon chain, and they would be expected to be interchangeable and to have similar chemical activity because of their structural similarity. MPEP 2144.09.

Claims 75-77, 80, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,074,667 to Kinnunen (PTO-892) in view of Avanti (PTO-892) and Allegood (PTO-892), as applied to claims 67, 81, 84 and 88 above and further in view of WO 2006/074546 to Maclachlan (IDS, 12/21/2020).
Kinnunen ‘667, Avanti and Allegood are applied as discussed in the above 35 USC 103 rejection.
Kinnunen ‘667, Avanti and Allegood differ from that of the instantly claimed invention in that they not teach nucleic acid length or lung cancer.
Maclachlan ‘546 teaches a nucleic acid-lipid particle comprising an interfering RNA, a cationic lipid and a non-cationic lipid (p. 468, claim 1).  Further taught is a method of introducing RNA into a cell by contacting a cell with a nucleic acid-lipid particle comprising a cationic lipid, a non-cationic lipid and RNA (p. 471, claim 39).  
	Small interfering RNA of about 15 to about 60 nucleotides, is taught (pg. 468, claims 2-3).
	The cell is in a mammal subject and the mammal subject is a human (pg. 472, claims 46-47).  The mammal has a disease or disorder associated with expression of a gene (pg. 473, claim 54).  
	The siRNA can be used to downregulate or silence the translation of any gene of interest, such as those recited in Table 1.  Specific genes of interest include genes associated with tumorigenesis and cell transformation (paragraph 148).  NM 018548 is a gene in Table 1 that is down-regulated in lung cancer, NM 013230 is a gene in Table 1 that is a CD24 antigen, which is a small cell lung carcinoma cluster 4 antigen,  NM 007275 is a gene in Table 1 that is a lung cancer candidate (pg. 92, Table 1).  
	 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the RNA of Kinnunen ‘667, Avanti and Allegood, with the siRNA of Maclachlan ‘546, to arrive at the instantly claimed method.  One of ordinary skill in the art would have been motivated to substitute the RNA of Kinnunen ‘667 with the siRNA of Maclachlan ‘546, with a reasonable expectation of success, because Kinnunen ‘667 and Maclachlan ‘546 are both directed toward lipid-nucleic acid therapeutic formulations comprising RNA, and Maclachlan ‘546 teaches that siRNA can be used to downregulate or silence the transcription and translation of a gene product of interest.  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the lipid-siRNA formulations of Kinnunen ‘667, Avanti and Allegood, and Maclachlan ‘546 for the treatment of lung cancer, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to apply the lipid-siRNA acid drug formulations for treating lung cancer, with a reasonable expectation of success, because Maclachlan ‘546 teaches siRNA for the down regulation of genes associated with lung cancer and small cell lung carcinoma cluster 4 antigen.

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892) in view of Avanti (PTO-892) and Allegood (PTO-892), and WO 2006/074546 to Maclachlan (IDS, 12/21/2020), as applied to claims 67, 75-77, 80-81, 84 and 87-88 above, and further in view of CN 102409044A (PTO-892).
Kinnunen ‘667, Avanti, Allegood, and Maclachlan are applied as discussed in the above 35 USC 103 rejection.
While Kinnunen Avanti, Allegood and Maclachlan teach nucleic acids, such as siRNA, they differ from that of the instantly claimed invention in that they do not teach SEQ ID NO:4.
	CN ‘044 teaches nucleic acid tags and uses thereof.  Disclosed is a method for constructing indexes for digital gene expression (DGE) profiling and uses thereof.  DGE detects the gene expression of a specific tissue of a species in a specific state and can be used in basic scientific research, medical research and drug research and development.  RNA samples are used to construct DGE libraries.  SEQ ID NO. 4 of the instant invention is taught as one of the nucleic acid sequences used in the tags (pgs. 6-7).  
	 It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to apply the GTTCAGAGTTCTACAGTCCGA sequence of CN ‘044 as the siRNA of Kinnunen ‘667, Avanti and Allegood, and Maclachlan ‘546, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the GTTCAGAGTTCTACAGTCCGA sequence as the siRNA, with a reasonable expectation of success, because Kinnunen ‘667, Avanti and Allegood, and Maclachlan ‘546 teach siRNA as nucleic acids for use in different gene therapies and CN ‘044 teaches its nucleic acid tags as useful in medical research and drug research and development.

Claims 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,074,667 to Kinnunen (PTO-892) in view of Avanti (PTO-892) and Allegood (PTO-892), as applied to claims 67, 81, 84 and 88 above and further in view of US PG Pub. No. 2020/0306191 to Schariter (PTO-892).
Kinnunen ‘667, Avanti and Allegood are applied as discussed in the above 35 USC 103 rejection.
Kinnunen ‘667, Avanti and Allegood differ from that of the instantly claimed invention in that they not teach a method of making lipid-nucleic acid compositions.
Schariter ‘191 teaches a method of producing nucleic acid lipid nanoparticle compositions for the delivery of therapeutics to mammalian cells (abstract).  This method can influence distribution of certain components within the lipid nanoparticles and can influence and/or dictate physical stability and/or biological efficacy, intracellular delivery, immunogenicity properties of the lipid nanoparticles (paragraph 81).  The method comprises mixing a lipid solution with a solution comprising a nucleic acid (paragraph 99).  At the time of addition of the lipid solution, the temperature of the aqueous nucleic acid solution is 25 to 45°C.  In some embodiments, briefly heating the aqueous nucleic acid solution at elevated temperatures may be useful, e.g., 1-2 minutes at 65°C (paragraph 111).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify making the lipid-nucleic acid compositions of Kinnunen ‘667, Avanti and Allegood, with the heating methods of Schariter ‘191, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify making the lipid-nucleic acid compositions of Kinnunen ‘667, Avanti and Allegood, with the heating methods of Schariter ‘191, with a reasonable expectation of success, because Schariter ‘191 teaches these methods as having the ability to influence the distribution of components within the lipid nanoparticles and influencing/dictating the physical stability, biological efficacy, intracellular delivery, and immunogenicity properties of the lipid nanoparticles.

Claims 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,074,667 to Kinnunen (PTO-892), Avanti (PTO-892) and Allegood (PTO-892) as applied to claims 67, 81, 84 and 88 above, and further in view of HMDB (PTO-892). 
	Kinnunen, Avanti, and Allegood are applied as discussed in the above 35 USC 103 rejection.
Kinnunen ‘667 teaches that a preferred liposome composition contains from 10-90% by weight of helper lipid, such as phospholipid, in combination with 10-90% by weight of a sphingosine derivative.
	While Kinnunen, Avanti and Allegood teach a combination of lipids, they differ from that of the instantly elected invention in that they do not teach No. 38 or a combination of No. 38 and 
    PNG
    media_image9.png
    60
    331
    media_image9.png
    Greyscale
in a ratio of 6:1.
	HMDB teaches No. 38, 
    PNG
    media_image11.png
    98
    498
    media_image11.png
    Greyscale
 as a phosphatidylethanolamine.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the DOPE of Kinnunen, Avanti, and Allegood with No. 38 of HMDB, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to substitute DOPE with No. 38, with a reasonable expectation of success, because both compounds are phosphatidylethanolamines, HMDB teaches No. 38 as a known phosphatidylethanolamine, and Kinnunen teaches phosphatidylethanolamines as preferred helper lipids for use in their liposomal transfection vectors.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the combination of No. 38 and 
    PNG
    media_image9.png
    60
    331
    media_image9.png
    Greyscale
,in a ratio of 6:1, to arrive at the instantly claimed ratios.  One of ordinary skill in the art would have been motivated to exemplify a lipid combination of No. 38 and 
    PNG
    media_image9.png
    60
    331
    media_image9.png
    Greyscale
,in a ratio of 6:1, with a reasonable expectation of success, because a) Kinnunen ‘667 teaches that a preferred liposome composition contains from 10-90% by weight of helper lipid, such as phospholipid, in combination with 10-90% by weight of a sphingosine derivative, and No. 38 is a phospholipid and 
    PNG
    media_image9.png
    60
    331
    media_image9.png
    Greyscale
is a sphingosine derivative; and b) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II).
RESPONSE TO ARGUMENTS
	Applicant argues that Kinnunen ‘667 provides explicit guidance of using cationic sphingosine derivatives wherein the amino group is in protonable form in Col. 2, line 64 to Col. 3, line 2.
	While Kinnunen ‘667 does teaches cationic sphingosine derivatives, as stated in the above rejection, Kinnunen ‘667 explicitly teaches a sphingosine or a derivative of sphingosine, having a protonated amino group in the sphingosine moiety,  and exemplifies liposomes comprising phytosphingosine, dihydrosphingosine and dimethylsphingosine, which are sphingosines with -NH2 amine groups, as depicted in the above 35 USC 103 rejections.  Furthermore, sphingosines are known to exist in cationic and neutral forms depending on the pH of their environments.
	As evidenced by Fuller (published 2021, PTO-892), sphingolipids are amphipathic molecules that are more likely to accumulate in acidic environments because of the possible ionization of a free amino group (pg. 1, paragraph 2).  Sphingolipids can exist in cationic and neutral forms (pg. 2, final, full paragraph).  
	As evidenced by Sasaki (published 2009, PTO-892), pH strongly affects the aggregation behavior of sphingosine by changing the ionic and hydrogen-bonding states; the nominal critical aggregation concentrations of protonated and deprotonated sphingosine are 1.71 ± 0.24µM and 0.70 ± 0.02µM, respectively.  The NH3+ to NH2 transition of sphingosine occurs at pH 6.6 and there is a structure shift in sphingosine aggregates caused by a transition in the predominant hydrogen-bonding network from intramolecular to intermolecular that occurs between pH 6.7 and 9.9 (abstract).  Sphingosine can form an intramolecular hydrogen bonding network because it contains both a donor and acceptor of hydrogen bonds.  Because this characteristic structure is conserved in all sphingolipids, sphingosine forms intermolecular hydrogen bonds under the right circumstances, namely deprotonation of the amino group, as depicted in Figure 5 below (pg. 2732, Col. 2).

    PNG
    media_image12.png
    594
    329
    media_image12.png
    Greyscale
 (pg. 2732, Col. 1).
	Applicant argues that the person skilled in the art would not be motivated to substitute the cationic sphingosine in Kinnunen ‘667 with neutral sphingosine compounds having a neutral amino group -NH2.
This argument is not persuasive for the reasons stated in the above paragraphs. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the dihydrosphingosine of Kinnunen ‘667  with sphingosine d22:1 of Avanti to arrive at the instantly claimed method, with a reasonable expectation of success, because Kinnunen ‘667 teaches sphingosines and sphingosine derivatives for use in its liposomal carriers, and sphingosine d22 and dihydrosphingosine share a core structure of HOCH2C(NH2H)C(OHH), followed by a hydrocarbon chain.
Applicant argues that CN ‘044 teaches nucleic acids tags and is totally silent as to a lipid composition comprising neutral sphingosine compounds.  This argument is not persuasive.  CN ‘044 is relied upon in combination with Kinnunen, Avanti, Allegood and Maclachlan to teach SEQ ID No. 4 as the siRNA sequence.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622